Title: To Benjamin Franklin from Harmon Courter, 13 March 1778
From: Courter, Harmon
To: Franklin, Benjamin


Sir
March 13th 1778
I received your packet Dated 20 Feby. of Messr. Leogene & Co. And paid him the postege Agreable to your Order. After seting out of Paris I got in burdoe [Bordeaux] in 3½ Days and the Carrage faild by the way Wich we was Detaind About 6 hours by it. And we Was Oblige to get Another Carrage wich Detaind us Obought 4 hours and Then We Set Out for byone [Bayonne] And Our Carrage faild Again but we arived in 1½ Day At byone And took Another C[arriage] and Proseaded for Corogne [Coruña] in Spain. After 2 Days we [were] Obliged to Leave the Carrage and bake [take] the Mul[es the] Roads being So bad and So much Snoe On the Moun[tains] We scarce Could Pase. The Snoe Was About 6 or 7 feet Deape but got in Corogne in 17 Days in the hole Time Continhu Snoeing And Raining but the Last 2 Days it Cleare up And Very Cold. The Courer brought me to the french Counsele and he informed Me the frigit had Arived 6 Days Agoe And the people Verey in Quisited to No My Bisnes And the General [illegible] asked Me What Maid Me Come Withe the Courer. I told him That I met him On the Road from Paris Goeing to burdo And I kepe Along With him And As I found the Ship had Saild Sume Time Agoe that I was to Take A passage in for Boston I was informed that Se Was gone to forrogn [Ferrol] Near Corogne And he Was fully Sadisfy. This Eaving I shall Embark On board in Disgise that No Man Shall No Ware [know where] I am gone. Messrs. Leogene Rendere Me All the Sarvis that I want And Maid his house My Home. Mr. Leogene informed that Capt. Cunningham Mr. hoge Was at Bilbo and he Expected him At Corogne. And now I conklude My Respect to you With helth and all your Undertaking and So I remain Your Most Humble Sarvant
Harmon Courter
 
Notations: Hermon Courter d’Espagne Mars 13 78 / Harman Courter. Mars 13. 1778
